Citation Nr: 0928159	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the lower extremities other than onychomycosis of 
the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active service from October 1950 to 
August 1952 and from October 1952 to August 1954.  

This matter came to the Board on appeal from a May 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In that rating 
decision, in pertinent part, the RO denied service connection 
for residuals of cold injury of the lower extremities.  That 
issue was remanded by the Board in September 2007.  In a 
decision dated in February 2009, the Board granted service 
connection for onychomycosis of both feet as residuals of 
cold injury and remanded the issue of entitlement to service 
connection for residuals of cold injury of the lower 
extremities, other than onychomycosis of both feet.  That 
issue is now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In its February 2009 remand, the Board outlined the status of 
the Veteran's appeal regarding service connection for 
residuals of cold injury of the lower extremities, other than 
onychomycosis of both feet.  To reiterate, at a VA cold 
injury protocol examination in August 2006 and at a VA 
examination in April 2008, the diagnoses included neuropathy 
of the lower extremities.  The physician who conducted the 
cold injury protocol examination opined that is at least as 
likely as not that the neuropathy is secondary to cold 
injury, but the physician who conducted the April 2008 
examination said he could find no evidence of chronic cold 
injury residuals.  He said he believed that the Veteran has 
pain in his lower extremities secondary to a peripheral 
neuritis, which the physician said was not related to the 
Veteran's cold injury.  In a May 2008 addendum to the report, 
the physician said he reviewed the Veteran's claims file and 
there were no changes in his opinion.  That physician did 
not, however, express his reasons for his opinion, and the 
physician who conducted the August 2006 examination also did 
not provide reasons for the favorable opinion as to the 
relationship of the Veteran's peripheral neuropathy of the 
lower extremities to cold injury in service.  

In the February 2009 remand, the Board requested that the 
Veteran be provided an additional examination by a physician 
who has not examined the Veteran previously and requested 
that another medical opinion be obtained.  The Veteran 
underwent a VA examination in April 2009, and physician said 
he reviewed the claims file.  The diagnosis reported by the 
physician was peripheral neuritis of both lower legs and 
feet.  His comment was "[t]here is no basis to say that this 
is related to a cold injury."  Though requested to do so, 
the physician did not provide an explanation of the rationale 
for his opinion that there is no basis to say the diagnosed 
peripheral neuritis of both lower legs and feet is related to 
exposure to cold temperatures in service.  The Board 
therefore finds that this is an inadequate examination and 
will return the case for further development.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If the physician who examined 
the Veteran in April 2009 is available, the Board will 
request that that physician provide the requested explanation 
for his opinion.  If that physician is not available, the 
Veteran should be provided a new VA examination with an 
opinion and explanation as requested by the Board.  

Following the February 2009 remand, the AMC returned the case 
to the Board in early July 2009.  In mid-July 2009, the Board 
received from the Veteran, via the AMC, private medical 
records, including records dated in 2008 and 2009 from the 
University of Texas at Tyler, copies of records dated in 2006 
and 2008 from Evangela L. Anderson, D.P.M., and VA outpatient 
records dated from March 2009 to June 2009.  The Veteran did 
not submit a waiver of consideration of those records by the 
agency of original jurisdiction, and they should be 
considered by the AMC when it readjudicates the Veteran's 
claim after completion of the development requested above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file VA medical records for the 
Veteran dated from June 2009 to the 
present.  

2.  Return the claims file to the 
examiner who conducted the April 2009 VA 
examination if that individual is 
available.  If the examiner who conducted 
the April 2009 VA examination is not 
available, make arrangements for a new VA 
examination with all indicated studies 
and an opinion as requested below.  

The examiner should be requested to 
review the record, including service 
treatment records and post-service 
medical records (including all VA 
outpatient records, VA examination 
reports dated in 2006 and 2008, private 
treatment records dated to May 2009, 
along with the October 2008 letter from 
Evangela L. Anderson, D.P.M, (which was 
in a "temporary folder" at the time at 
the time of the April 2009 examination) 
as well any other medical records added 
to the claims file.  After review of the 
record and accepting as credible the 
Veteran's statements that he was exposed 
to cold temperatures during 16 months of 
service in Korea during the Korean 
conflict, provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current disability of the lower 
extremities, other than onychomycosis of 
both feet, and to include peripheral 
neuropathy, if present, is due to 
exposure to cold temperatures in service.  

It is important that the examiner provide 
an explanation of the rationale for any 
opinion, as this was lacking in the 
reports of prior VA examinations.  The 
claims file must be provided to the 
examiner and that it was available for 
review should be noted in the report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for residuals of 
cold injury of the lower extremities, 
other than onychomycosis of both feet, 
but to include peripheral neuropathy or 
any other identified disability of the 
lower extremities.  If the claim is not 
granted, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



